Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/160,277 CONFIGURABLE COLLABORATIVE COMMUNAL CULINARY WORKSPACES, filed 01/27/2021. Claims 8-11,13-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:272,274,472,474,498,826,1185.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Appropriate correction is required.

Claim Objections
Claims 8-11 and 13-20 are objected to because of the following informalities: 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  For example, “which is”, “as its default”, “by means”, “reduction in water use and effort by means of indexed control of temperature and flow”. Please review these and other instances of narrative language.  Additionally, in claim 1, how is the washing and rinsing device “optimized”; in claim 8, in line 5, “rising” should read –rinsing--.  In line 9, the recitation, “incorporation of an extension of the wash basin” is unclear.  The wash basin has not been positively claimed in the body of the claim and the Examiner requires clarification on the term “extension”.  In claim 18, how is the drawer subjected to a forced air flow.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language considering the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8-9, 11 and 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2004/0093667 A to Erickson in view of US Patent 5,915,851 to Wattrick et al.  As best understood by the Examiner and as broadly claimed, Erickson discloses a workspace 10 having off-counter drying spaces 52,54,118 including at least one drying drawer 50, 54, 56 or shelf; and a washing and rinsing station 12, 25,18, 14 including a washing and rinsing device 30.  Regarding the language “which is optimized for washing dishes by hand and reducing water use by having rinsing spray as its default and primary function, reduction in water use and effort by means of indexed control of temperature and flow from the washing and rinsing device, incorporation of an extension of the wash basin that occupies a portion of the counter space next to the basin for the purpose of discouraging the placement of dishes and cookware on the counter”, has not been given patentable weight because the recitations are purely functional in nature and do not recite any structure. It is well established that a recitation with respect to the manner which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  However, Erickson does not disclose the separate filling device that incorporates hands free activation.  Thus, in an analogous art in the same field of endeavor, Wattrick et al teaches a filling 266 device that has hands free activation (see figure 8; 310,312).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention such that a hands-free device enables a user to activate the filling device for operational use regardless of the sanitary condition of the hands.  As to claims 9 and 11, Erickson discloses at least one drawer having a self-drainer and an evaporative structure 56, 56, 50 enabling water to drain and moisture to evaporate off at least one tableware, cookware or utensil; and at least one shelf having a self-drainer and an evaporative structure enabling water to drain and moisture to evaporate off at least one tableware, cookware or utensil which has been rinsed (see para 0041).  As to claim 15, Erickson does not disclose a filtered water faucet thus, Wattrick teaches a filtered water faucet 66 (see col. 3, lines 21-50).  It would have been obvious to one having ordinary skill in the art before the effective date of the invention to modify Erickson such that filtered water removes harmful particles for cleaner drinking water.  As to claim 17, Erickson does not disclose a skeletonized drawer thus, Wattrick teaches at least one drawer is skeletonized 406, 408 (see figure 9).  It would have been obvious to one having ordinary skill in the art before the effective date of the invention to modify Erickson such that a drawer which is skeletonized maximizes air flow.  As to claims 18-19, Erickson discloses at least one drawer 56 is subjected to a forced air flow and heat source to speed up drying (the inherent function of a dishwasher is to expedite drying). 

Erickson:

    PNG
    media_image1.png
    453
    447
    media_image1.png
    Greyscale


Wattrick et al:

    PNG
    media_image2.png
    447
    708
    media_image2.png
    Greyscale


Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Erickson and Wattrick et al and further in view of US Pub 2009/0139023 A1 to Talerico.  Erickson discloses the limitations of the invention but does not disclose a sloping self-drainer or a mat.  Thus, in an analogous art in the same field of endeavor, Talerico teaches self-drainer (see figure below) includes a sloping bottom (see figure 3) and the evaporative structure includes an evaporative mat.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Erickson such that sloping a drainer would allow water to effortlessly drain without pooling on a mat which would cause an unsanitary issue.   
TALERICO:

    PNG
    media_image3.png
    525
    504
    media_image3.png
    Greyscale

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0056011 A1 to Wolf in view of US Patent 5,915,851 to Wattrick et al.   Wolf discloses comprising a primary washing and rinsing device (see figure 2) with a nozzle 94; an indexed controller 50 operatively coupled to the primary washing and rinsing device (see figure 2), wherein the controller limits a user to a pre-determined selection of water temperature or flow rate (see para 0054-0060).  Regarding the language “and therefore spends less time and effort initiating the washing and rinsing device, thereby saving time, effort, and water, and”, has not been given patentable weight because the recitations are purely functional in nature and do not recite any structure. It is well established that a recitation with respect to the manner which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  However, Wolf does not disclose a filling device.  Thus, in an analogous prior art and in the same field of endeavor, Wattrick et al teaches a filling 266 device that has hands free activation (see figure 8; 310,312).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention such that a hands-free device enables a user to activate the filling device for operational use regardless of the sanitary condition of the hands and/or size of the container being filled.





WOLF:

    PNG
    media_image4.png
    528
    560
    media_image4.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson and Wattrick et al and further in view of US Patent 10,215,428 B2 to Kim et al.  Erickson discloses the limitations of the claim except for a dehumidifier. Thus, in an analogous art in the same field of endeavor, Kim et al teaches a dehumidifier 320 (see figure 13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute a heater for a dehumidifier to speed up the drying process.






KIM ET AL:

    PNG
    media_image5.png
    593
    532
    media_image5.png
    Greyscale

					Conclusion
7.	The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Pub 2002/0025620 A1 to Eilmus et al is directed to the state of the art as a teaching of a wash basin with a rinsing system.  It is noted such a significant feature of the defined invention is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        








Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."